Citation Nr: 1200764	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-27 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right foot disability. 

2.  Entitlement to service connection for a left foot disability. 

3.  Entitlement to service connection for hearing loss disability of the left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to February 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

When this case was before the Board in May 2011, it was decided in part and remanded in part for additional development.  The case since has been returned to the Board for further appellate action.

The issue of entitlement to service connection for tinnitus has been raised by the Veteran's representative in an informal hearing presentation received in October 2011.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for right foot and left foot disabilities is addressed in the Remand that follows the Order section of this decision.


FINDING OF FACT

Hearing loss disability of the left ear was not present in service and is not etiologically related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection hearing loss disability of the left ear have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the Veteran was provided all required notice by letter mailed in May 2007, prior to the initial adjudication of the claim.

In addition, the Veteran's service treatment records (STRs) have been obtained and pursuant to the Board's remand the Veteran was afforded an appropriate VA examination in July 2011.  The examination report is in compliance with the Board's remand directive.  As discussed below, it is adequate for adjudication purposes.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran claims that he has hearing loss disability of the left ear related to noise trauma from weapons and aircrafts in service. 

The Veteran's DD Form 214 shows that he completed Basic Airborne Training, received a Parachute Badge, completed Basic Combat Training, and had a military occupational specialty of light weapons infantry.  Therefore, the Board does not dispute that the Veteran had significant in-service noise exposure coincident to his duties.

The Veteran's STRs are negative for any complaints of or treatment for hearing loss during active service, and the Veteran has not alleged that he noticed any hearing impairment in his left ear in service.  

In response to the Board's May 2011 remand, the Veteran was afforded a VA audio examination in July 2011 in which he complained of hearing loss and tinnitus, with the onset of tinnitus occurring in service.  He also reported the aforementioned in-service noise exposure.  The examiner reviewed the claims folder, to include STRs.  He noted that the Veteran had normal hearing thresholds on his entrance and discharge examinations with no significant standard threshold shifts.  The current audiological testing revealed pure tone thresholds in the left ear of 20, 30, 45, 60, and 65 at 500, 1000, 2000, 3000, and 4000 Hertz.  The left ear speech discrimination score was 76 percent.  The examiner diagnosed mild to moderately severe sensorineural hearing loss bilaterally.  The examiner opined that it was not as least as likely as not that the Veteran had hearing loss or threshold shifts in hearing related to military noise exposure as no hearing loss was found at the time of military discharge.  The VA examiner based this opinion, in pertinent part, upon research that revealed no scientific basis for delayed onset of noise-induced hearing loss.  

The medical evidence outlined above confirms the Veteran currently has hearing loss disability of the left ear, as defined by VA regulation.  However, the VA examiner has opined that the hearing loss disability is unrelated to the Veteran's noise exposure in service and there is no contrary medical opinion of record.  The VA examiner's opinion was rendered following a review of the Veteran's pertinent history and the examiner cited scientific evidence in support of his conclusion.  Therefore, the Board has found the opinion to be adequate for adjudication purposes and must conclude that the preponderance of the evidence is against the Veteran's claim.

In reaching this decision, the Board has considered the Veteran's statements.  The Board has found no reason to doubt the Veteran's credibility.  As discussed above, the Board has conceded that the Veteran was subjected to significant noise exposure in service.  The fact remains that the Veteran has not alleged that he noticed any loss of hearing in his left ear in service.  While he might sincerely believe that his left ear hearing loss is related to noise exposure in service, as a lay person, he is not competent to render an opinion concerning the etiology of his hearing loss.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In reaching this decision, the Board has also considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for hearing loss disability of the left ear is denied.


REMAND

In response to the Board's May 2011 remand, the Veteran was afforded a VA examination in June 2011 in which the VA examiner diagnosed mild degenerative changes of both feet and opined that the Veteran's current complaints about his feet were not related to his complaints in the military; that review of reports of previous examinations showed degenerative changes of his knees and hips, and the changes in his feet were also part of the generalized degenerative changes.  The examiner also noted that there was, "no record about his feet treatment in the claims folder."

The Board finds that this opinion is inadequate for adjudication purposes as it is conclusory.  Moreover, the VA examiner appeared to base this opinion on absence of treatment.  Therefore, the rationale is inadequate because it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The claims folders should be provided to the VA examiner who conducted the June 2011 VA examination.  The examiner should be requested to review the claims folders and provide an addendum in which he responds in the affirmative or the negative to the following question:  Is there a 50 percent or better probability that the Veteran's current right foot and left foot disabilities originated during active service or are otherwise etiologically related to his active service, to include the Veteran's exposure to trauma from repeated jumps from aircrafts?  The examiner should set forth a complete rationale for all opinions expressed and conclusions reached.

If the June 2011 examiner is unavailable, the claims folders should be reviewed by another physician with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims files are returned to the Board for further appellate action. 

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


